Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 52-71 are allowed.
	Claims 52-71 are considered allowable since when reading the claims in light of the specification, none of the references of record alone or in combination disclose or suggest the combination of limitations specified in independent claim 52, including  “during display of the second media asset; monitoring content in the first stream; and in response to (a) determining the user is engaged with the second media stream, and (b) determining that the first media stream comprises display of information matching a profile associated with the media device, automatically causing the media device to switchback to displaying the first media stream” Claims 62 recite similar limitations.
	The closest prior art Liu teaches displaying an ad based on detection of a user.  None of these references disclose claim 52: “during display of the second media asset; monitoring content in the first stream; and in response to (a) determining the user is engaged with the second media stream, and (b) determining that the first media stream comprises display of information matching a profile associated with the media device, automatically causing the media device to switchback to displaying the first media stream”  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Hong whose telephone number is (571)270-1553.  The examiner can normally be reached on M-F 9:00-5:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nasser Goodarzi can be reached on (571)272-4195.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199.

/MICHAEL H HONG/Primary Examiner, Art Unit 2426